DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 7, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn et al. (US 2007/0048057).
	Youn et al. discloses a printing apparatus comprising:
                          a conveyance unit configured to convey a sheet in a conveyance direction (FIG. 2: The conveyance unit conveys the sheet P as shown);
                         a printing unit (FIG. 2, element 120) including a printhead (FIG. 2, element 125) that performs printing on a sheet conveyed by the conveyance unit, and configured to move the printhead in a sheet widthwise direction intersecting the conveyance direction (It is conventional in an inkjet printing apparatus that a printhead moves across a printing medium to form images across the printing medium);
                       a platen (FIG. 7, element 236) provided so as to face the printhead (FIG. 7, element 125), and configured to support a sheet (FIG. 7, element P2) on which the printhead performs printing;
                       a detection unit mounted on the printing unit, and configured to detect a distance to a sheet supported by the platen (paragraph [0015]);
                         a support portion provided downstream of the printing unit in the conveyance direction (FIGs. 6-7: The rightmost element 240), movable between a first position at which the support portion forms a conveyance surface for a sheet and a second position at which the support portion protrudes from the conveyance surface, and capable of supporting a sheet from below (FIG. 7 shows the support portion at the first position and FIG. 6 shows the support portion at the second position); and
                        a determination unit configured to determine, based on a detection result of the detection unit, whether the support portion is at the first position or the second position (FIGs. 6-7: The controller 265 controls the moving member 240 at different positions to maintain the gap as desired).
Regarding to claim 7: wherein a recess portion configured to store the support portion located at the first position is provided in a conveyance path of a sheet by the conveyance unit (FIG. 7 shows the moving element 240 in the recess position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2007/0048057) in view of Tamai (US 10272704).
Youn et al. discloses the claim invention as discussed above except further comprising a pair of protruding portions provided so as to face each other in a conveyance path of a sheet by the conveyance unit, and capable of supporting a sheet from below, wherein the support portion is located between the pair of protruding portions.
	Tamai discloses a printing apparatus comprising a platen for supporting printing medium (FIG. 5, element P), wherein the platen comprises a pair of protruding portions (FIG. 5, elements 37) provided so as to face each other across the width of the printing medium to support the printing medium from below.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the platen in Youn’s printing apparatus to include the pair of protruding portions to support the printing medium from below in order to suppress an issue due to the variation in the width direction positions of printing medium as taught by Tamai (column 1, lines 45-50). In addition, such modification causes the movement members 240 in Youn’s printing apparatus to locate between the pair of protruding portions 37 of Tamai’s platen.
Regarding to claims 3-4: wherein each of the pair of protruding portions includes an inclined surface on an inward side or on at least one side in the sheet widthwise direction (Tamai: FIG. 6, elements 37).
	Regarding to claims 5-6: wherein the pair of protruding portions and the support portion are provided in a discharge path for discharging a sheet from a main body of the printing apparatus, wherein the pair of protruding portions and the support portion are provided in a discharge tray configured to receive a sheet discharged from a main body of the printing apparatus (Tamai: FIG. 1: The discharge tray 21).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853